

115 HRES 587 IH: Expressing the sense of the House of Representatives that the deduction for State and local taxes is beneficial and should remain intact.
U.S. House of Representatives
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 587IN THE HOUSE OF REPRESENTATIVESOctober 25, 2017Ms. Esty of Connecticut (for herself, Mr. Courtney, Ms. DeLauro, Mr. Larson of Connecticut, and Mr. Himes) submitted the following resolution; which was referred to the Committee on Ways and MeansRESOLUTIONExpressing the sense of the House of Representatives that the deduction for State and local taxes is beneficial and should remain intact. 
Whereas the deduction for State and local taxes is a fundamental cornerstone of American fiscal federalism; Whereas eliminating the deduction for State and local taxes would increase taxes for approximately 24 percent of taxpayers nationwide; 
Whereas the deduction for State and local taxes helps State and local governments fund K-12 education, economic development, job training, transportation, health care, police, fire, parks, libraries, community health facilities, and first responders, all of which would be at risk if the deduction were eliminated; Whereas using the sum of property tax (real estate tax and personal property tax), corporate income tax, and the greater of individual income tax or general sales tax as a rough measure of potentially deductible taxes, the potentially deductible portion of State and local taxes was about 32 percent of general revenues overall in 2013; and
Whereas 60 percent of taxpayers making less than $50,000 a year claim the State and local tax deduction for their local property taxes: Now, therefore, be it That it is the sense of the House of Representatives that the deduction for State and local taxes is beneficial to American taxpayers and should remain intact. 
